In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-18-00373-CR


                    NELSON ENRIGUE ROQUEMATAS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                        On Appeal from the County Criminal Court No. 6
                                     Tarrant County, Texas
                  Trial Court No. 1465230, Honorable Mike Mitchell, Presiding

                                     February 15, 2019

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Pending before this court is a motion to dismiss this appeal signed by both

appellant, Nelson Enrigue Roquematas, and his attorney. Without passing on the merits

of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.

                                                          Per Curiam

Do not publish.